HARVEY, Commissioner.
After due consideration of the opinion filed in this case by the Court of Civil Appeals (58 S.W.(2d) 168), said opinion is approved. The plaintiff in error contends that said court, in passing on the sufficiency of the plaintiff’s petition under the general *564demurrer interposed by defendants in error, Gill, and the surety on his official bond, should have taken into consideration fact averments contained in the separate answer filed by the codefendants of Gill and his surety. The contention is overruled. ' Gill and his surety are in nowise bound , by any of the fact averments contained in ) the answer of their codefendants. The judgment of the Court of Civil Appeals ' reversing the trial court’s judgment and remanding the cause is affirmed.
Opinion adopted by the Supreme Court.